ORDER
PER CURIAM
Reginald Shaw (“Defendant”) appeals from his conviction by a jury of one count of robbery in, the first degree, Section 569.020 RSMo 2000. Defendant' argues the trial court abused its discretion when, it overruled his objections to the prosecutor’s questions of Bria Cotton about whether Montrel Williams had a gun and whether Cotton was afraid of him because the questions were irrelevant to the question of whether Defendant was guilty of the robbery and only served to bolster Cotton’s credibility improperly in the eyes of the jury- ' . '
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not abuse its discretion. An opinion reciting-the detailed facts and restating the principles of law .would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting1 forth the reasons for this order pursuant to Rule 30.25(b).